Citation Nr: 1636644	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to November 1969, and from March 1974 to July 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Waco, Texas.  This matter was previously before the Board on multiple occasions, including in December 2011, where the issue on appeal was reopened, and in March 2013, where the issue on appeal was denied.

The Veteran appealed the March 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the back disability issue on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred by relying on inadequate VA spinal examinations and failing to obtain potentially outstanding relevant medical documentation.

Upon the matter being returned to the Board, the issue on appeal was remanded in April 2014 and May 2015 in an attempt to procure an adequate VA spinal examination.  In a September 2016 Informal Hearing Presentation (IHP), the Veteran's representative argued that the most recent VA spinal examinations and opinions remain inadequate for the same reasons the Court and the Board have found previous examinations inadequate.  There is merit to the representative's argument; however, while cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for degenerative joint disease (DJD) of the lumbosacral spine, which is a total grant of benefits as to the issue on appeal, the Board need not address Forcier or Stegall compliance at this time.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with DJD of the lumbosacral spine.

2.  During service the Veteran was treated for pain stemming from an injury to the back caused by lifting heavy boxes.

3.  The Veteran experienced "continuous" symptoms of DJD of the lumbosacral spine since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for DJD of the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a lumbosacral spine disability of DJD, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and assist is necessary.


Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD, as arthritis, is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed back disability, to include DJD of the lumbosacral spine, originated during active service.  The Veteran has reported experiencing "continuous" symptoms of back pain since service separation.  In the alternative, the Veteran advances that a back disability may be related to the service-connected left ankle disability.

Initially, the Board finds that the Veteran is currently diagnosed with DJD of the lumbosacral spine.  The report from a January 2016 VA spinal examination reflects that the Veteran was diagnosed with DJD of the lumbosacral spine.

Next, the Board finds that the Veteran's back was injured during service.  A July 1979 service treatment record reflects that the Veteran was treated for low back pain.  The back pain had been present for two days after the Veteran was injured lifting heavy boxes.  The Board notes that, per the report from the January 2016 VA spinal examination, the Veteran also advanced injuring the back in 1968 when his truck ran over a land mine while deployed to Vietnam, and again injuring the back in 1976 after falling from the back of a truck.  While there is no notation of such injuries in the service treatment records, as there is notation of the July 1979 lifting injury, the Board need not consider whether these earlier injuries also occurred, as additional injuries would only show additional back injury in service in the context of an already established fact of in-service back injury, and would not further substantiate the claim because the basis of the grant of (presumptive) service connection in this case is continuous post-service symptoms of arthritis (38 C.F.R. § 3.303(b)), rather than proof of injury in service and nexus of current disability to the in-service injury(ies) that is required for direct service connection (38 C.F.R. § 3.303(d)). 

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of DJD (arthritis) of the lumbosacral spine.  See 38 C.F.R. § 3.303(b).  A May 1979 service separation examination report conveys that the Veteran's back was normal; however, in a corresponding medical history report it was noted that the Veteran complained of "swollen or painful joints."  Further, as discussed above, service treatment records reflect that the Veteran injured the back in July 1979, two months after the service separation examination.  

Approximately one year after separation from service, in June 1980, the Veteran filed a claim for service connection for a back disability.  At that time, the Veteran attributed the back injury to the then service-connected left ankle disability.  Per the claim, the Veteran advanced receiving treatment for a back disability at the VA Medical Center (VAMC) in Albuquerque, New Mexico.  

The Veteran subsequently received a VA examination in July 1980 that resulted in a diagnosis of lumbar spondylolysis with spondylolisthesis.  The Board notes that the causes of spondylolisthesis may include degenerative causes, "due to progressive degeneration of the spinal joints," and traumatic causes, "due to acute fracture."  At the time of examination, the VA examiner did not opine as to the cause of the spondylolysis with spondylolisthesis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1754 (32nd ed. 2012).

A December 1983 VA treatment record reflects that the Veteran sought treatment for low back pain.  In January 1984, the Veteran sought treatment for what was diagnosed as a flare-up of chronic low back pain.  Such medical evidence reflects that at that time the Veteran was diagnosed with, and was being treated for, longstanding low back pain problems.  The VA treatment record specifically noted treatment for back pain dating back to at least 1980.

In October 1984, the Veteran filed for service connection for a back disability on a direct basis.  Per the claim, the Veteran advanced recently applying for a job in which X-rays of the back were taken.  The X-rays revealed degenerative back problems, which the Veteran attributed to an in-service injury, specifically, the fall from the truck discussed above.

VA treatment records from 2007 to the present reflect that the Veteran continued to receive treatment for back pain.  The Veteran received a VA spinal examination in January 2016.  Per the examination report, the Veteran advanced injuring the back on multiple occasions during service.  The Veteran conveyed that the chronic back pain had significant flare-ups in the mid-1980s and the early 2010s.  

During the course of this appeal the Veteran received multiple VA examinations and opinions; however, all such opinions prior to the May 2015 Board Remand have been found inadequate by either the Board or the Court.  In an April 2016 VA Form 646, and again in a September 2016 IHP, the Veteran's representative argued that the VA examinations and opinions obtained since the May 2015 Board remand suffer many of the same deficiencies found within the earlier examinations and opinions.  Having reviewed the post-remand examinations, the Board notes that this argument has merit; however, as the evidence of record is sufficient to find that symptoms of DJD have been continuous since service separation to grant presumptive service connection for the chronic disease of arthritis (DJD) (38 C.F.R. § 3.303(b)), the Board need not address whether remand for yet another VA examination and opinion is necessary to create evidence in support of a different theory of service connection, namely, direct service connection by medical opinion to show nexus to service (38 C.F.R. § 3.303(d)).

The Veteran received treatment for back pain caused by a lifting injury just prior to service separation.  Immediately upon separating from service, the Veteran sought service connection for a back disability.  X-rays taken near the time of service separation showed lumbar spondylolysis with spondylolisthesis.  Such disability can be caused by degeneration of the joints and/or traumatic injury.  Lay and medical evidence reflects that the Veteran has complained of, and sought treatment for, back pain since service separation.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a lumbosacral spine disability since service separation that was later diagnosed as DJD of the lumbosacral spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service). 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the back/spine during service and experienced "continuous" symptoms since service separation of DJD of the lumbosacral spine.  As such, the criteria for presumptive service connection for DJD of the lumbosacral spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis (for chronic disease of arthritis based on continuous post-service symptoms, under 38 C.F.R. § 3.303(b)), there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran is diagnosed with other spinal disabilities, including degenerative disc disease (DDD) and lumbosacral strain.  Where a veteran is diagnosed with multiple spinal disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the DJD of the lumbosacral spine from the symptomatology of the DDD, strain, or any other lumbosacral spine disability.  As such, the Board has attributed all lumbosacral spine disability symptomatology and functional impairment to the now service-connected DJD of the lumbosacral spine, and the RO should consider all of the Veteran's lumbosacral spine symptomatology and functional impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD, strain, or any other lumbosacral spine disability.


ORDER

Service connection for DJD of the lumbosacral spine is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


